Citation Nr: 1542663	
Decision Date: 10/02/15    Archive Date: 10/13/15

DOCKET NO.  12-03 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for hemorrhoids. 

2.  Entitlement to an initial compensable rating for sinusitis.

3.  Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to June 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hemorrhoids and sinusitis, and assigned noncompensable ratings.  The Veteran appealed the evaluations assigned.  

In February 2012, the Veteran testified at a hearing before a Decision Review Officer.  A transcript of that hearing is of record.

The Board previously remanded these matters for development in December 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary in this case.

In December 2014, the Board remanded the issues on appeal for further development, namely three VA examinations and an opinion.  The June 2015 supplemental statement of the case and other evidence of record indicate that        the Veteran failed to report for the scheduled VA examinations in June 2015.  However, it appears that the examination notices were sent to an old address in Midwest City, Oklahoma, not the Veteran's current address in Oklahoma City, Oklahoma.  In that regard, the file contains returned mail from the Midwest City address dated shortly after the scheduled examinations and the Compensation and Pension Exam Inquiry intitiated in April 2015 lists the Midwest City address.  Indeed, it appears the veteran has been at the Oklahoma City address for years and the origin of the change to the incorrect address is unclear.  

In any event, the Board finds that an attempt to reschedule the examinations with notification sent to his correct address is warranted.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for the appropriate VA examination(s) to help ascertain the current extent of the service-connected hemorrhoids and sinusitis disabilities.  The relevant documents in the claims folder should be made available for review in connection with this examination or examinations.  All indicated tests and studies should be performed.

2. Schedule the Veteran for an appropriate VA examination to assist in determining whether or not the Veteran has a current disability of lumbar spine, and, if so, whether such is related to service or service-connected hip disability.  The claims file should be made available to the VA examiner for review, and the examination report should reflect such review has been accomplished.  All necessary testing should be conducted and all appropriate diagnoses rendered.  Based on review of the appropriate records, the examiner is requested to provide the following opinions:

a. Does the Veteran have a diagnosed disability of the lumbar spine? 

b. If the Veteran has a current diagnosed lumbar spine disability:

It is at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the lumbar spine disability resulted from the 1974 in-service automobile accident that caused the Veteran's right hip disability (i.e., would the impact that caused a right hip injury also cause an injury that resulted in a currently-diagnosed lumbar spine disorder)?  For purposes of this opinion, the VA examiner should assume that the 1974 automobile accident has in fact taken place as described by the Veteran.

If not related to service, is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected bilateral hip disabilities caused the lumbar spine disability?

If not related to service or caused by service-connected hip disability, is it at least as likely as not (i.e., to a 50 percent or greater degree of probability) that the service-connected bilateral hip disabilities permanently worsened the lumbar spine disability beyond the normal progression? 



If the opinion is that there is a permanent worsening in severity (aggravation), to the extent that it is possible, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the nonservice-connected lumbar spine disorder before the onset of aggravation, and to indicate the degree of additional disability resulting from the aggravation.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation  or aggravation as to find against causation or aggravation.

3. If the Veteran fails to report for any of the above VA examinations, a copy of the notice letter advising him of the time and place to report should be placed in the claims file. 

4. After the development requested above has            been completed to the extent possible, the AOJ  should again review the record.  If the benefits    sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




